{¶ 24} Because the city had valid reasons for terminating DePalma's employment, independent of the LCA, I must respectfully dissent from the majority herein.
 {¶ 25} In an administrative appeal, an appellate court reviews the findings of the trial court under an abuse of discretion standard.9
We may not find an abuse of discretion unless the trial court's decision was unreasonable, arbitrary or unconscionable.10
 {¶ 26} The majority herein bases its decision solely upon its reasoning that the LCA was invalid, and therefore, that any termination based upon the LCA must also be invalid. However, the majority fails to address the trial court's determination *Page 92 
that the violation of the LCA was merely one of several independent and valid grounds upon which to base DePalma's termination.
 {¶ 27} The majority finds that because there was no proof that DePalma had ever abused drugs while on duty, he could not have been fired for testing positive for cocaine and heroin. They cite the language of the city's disciplinary regulations for the proposition that DePalma could only be terminated for "on duty" drug use. However, even the specific language cited by the majority recites that the list of "intolerable offenses" for which termination is proper, is merely illustrative not exhaustive.
 {¶ 28} The trial court appropriately found from the evidence that, besides being terminated for violating the LCA, DePalma's termination was also based upon malfeasance, nonfeasance, and a failure of good behavior. The trial court correctly found that all three of these are proper grounds for removal under the Ohio Revised Code.11 The trial court then determined that DePalma's actions constituted both malfeasance and a failure of good behavior. Contrary to the assertion of the majority, DePalma tested positive on April 1, 2002 for both cocaine and heroin, and further admitted to usage of these illegal drugs, not mere painkillers, repeatedly during the time period in question. In my belief, it is not unreasonable, nor arbitrary, nor unconscionable to find that an Assistant Fire Chief who reports to work with both cocaine and heroin, two different highly potent illegal narcotics, in his system is guilty of both malfeasance and a failure of good behavior.
 {¶ 29} Furthermore, the trial court found that neither the malfeasance nor the failure of good behavior was dependent upon the LCA violation. DePalma was subject to random drug testing even if there had never been an LCA, and Chief Brookman testified that he and several other firefighters had observed changes in DePalma's behavior that made them suspicious that DePalma was using drugs again. DePalma's termination, based upon failing the drug test, was founded upon his actions as a drug user, not as the majority incorrectly asserts, solely upon his status as a drug addict.
 {¶ 30} Even if the LCA is invalid, as the majority finds, the city properly terminated an Assistant Fire Chief for malfeasance and a failure of good behavior upon testing positive for both cocaine and heroin. The trial court's finding that the city had, other independent and adequate grounds to terminate DePalma was not unreasonable, arbitrary or unconscionable. Accordingly, I would affirm the decision of the trial court.
9 Lorain City Bd. of Edn. v. State Emp. Relations Bd. (1988),40 Ohio St.3d 257, 260-261.
10 Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219.
11 R.C. 124.34. *Page 93